The declaration set forth an arrest of the plaintiff under the following warrant, taken out at the instance of the defendants, viz:
   "State of North Carolina, } Henderson County.      }
"Personally appeared before me, _____ Graham, and made oath that he has reason to believe that John Price murdered John Graham, somewhere between this place and the State of Texas:
"These are, therefore, to command any lawful officer of the said county, to arrest the body of the said John Price, and him safely keep, so that you have him before me, or some other justice of the peace of said county, to answer the above charge. Fail not. Given under my hand and seal, this." c. Signed by the justice of the peace with a seal annexed.
The plaintiff was arrested by virtue of this warrant, and being brought before two justices of the peace, was discharged.
The defendant objected, that this warrant was a nullity, and that therefore, the present form of action could not be sustained. But his Honor being of a different opinion, so instructed the jury. Defendants excepted.
Verdict and judgment for plaintiff. Appeal.
We think the action was misconceived, and should have been trespass vi et armis for false imprisonment; upon the ground that the warrant under which the plaintiff was arrested is void and of no force and effect.
The warrant is void for one of two reasons. It is either so vague and indefinite as to locate the commission of the offense *Page 547 
at no place; for, somewhere between this place, (to wit, the county of Henderson whence it purports to be issued) and the State of Texas," is so general and uncertain as to amount to "nowhere in particular"; or else, as the county of Henderson adjoins the State of South Carolina, the commission of the offense is located necessarily beyond the limits of this State; so that upon the face of the warrant, the justice of the peace had no jurisdiction.
If it were intended to be a warrant to apprehend a fugitive from justice, it is void; for at the date of the warrant, the statute required it to be issued by two justices of the peace.
PER CURIAM.                              Judgment reversed.